The above cause came on for hearing at Burlington, Vermont, on October 12, 1978, on the motion of respondent for further amendment of his conditions of release pending appeal, said motions having been filed October 6, 1978.
Respondent was represented by his attorney, Jane Watson Kil-patrick, of the Office of the Public Defender, and the State of Vermont by Norman R. Blais, Chief Deputy State’s Attorney for Chit-tenden County.
Upon consideration of the arguments of counsel and papers presented in connection therewith, it is ORDERED that the motion is DENIED, and that the conditions of release, as heretofore amended, remain in full force and effect.
Done in Chambers at Montpelier in the County of Washington and State of Vermont, this 13th day of October, 1978.
Larrow, J.